Citation Nr: 1511912	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration.

2.  Entitlement to an effective date prior to June 14, 2010, for the service-connected chronic left ankle strain status post injury/laceration.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Agency of Original Jurisdiction (AOJ) increased the rating for the service-connected chronic left ankle strain status post injury/laceration from a 10 percent rating to a 20 percent rating, effective on June 14, 2010.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

In May 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran's left ankle is not ankylosed. 

2.  The claim for entitlement to service connection for a chronic left ankle strain status post injury/laceration was received by the RO on June 14, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the chronic left ankle strain status post injury/laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2014).

2.  The criteria for an effective date earlier than June 14, 2010, for the award of 
service connection for chronic left ankle strain status post injury/laceration are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for the left ankle strain status post injury/laceration and the initial disability evaluation assigned in the January 2011 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date or increased initial rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained all service treatment, post service treatment, and Social Security Administration (SSA) records identified by the Veteran.  In addition, the Veteran was afforded VA examinations in December 2010 and December 2012.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationales for the conclusions given.  Additionally, the evidence does not show and the Veteran does not allege that his left ankle disability has worsened since his last VA examination.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In May 2014, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties an VLJ has to explain fully the issue and to suggest 
the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here the disability has not significantly changed during the appeal period and a uniform evaluation is warranted.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected chronic left ankle strain status post injury/laceration is currently evaluated as 20 percent disabling under Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the maximum schedular rating available under Diagnostic Code 5271.  38 C.F.R. § 4.71a.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In December 2010, the Veteran underwent a VA examination to determine the nature and etiology of his claimed left ankle disability.  The Veteran reported that he experienced sharp pain daily.  During flare-ups, the Veteran stated that he was unable to walk more than 50 to 100 feet and stand for more than 30 minutes.  There was no abnormal shoe break down, no callosities noted, arches were intact, sensation was intact to light touch, and there was no edema or pain on manipulation.  The Veteran's range of motion was reported as normal and his X-ray results were unremarkable for his left ankle

In December 2012, the Veteran underwent another VA examination to evaluate the severity of his service-connected left ankle disability.  The VA examiner reported that the Veteran had an accident while in service that resulted in a left Achilles tendon rupture and repair.  At the time of the examination, the Veteran stated that he had significant pain when he applied pressure, sharp constant pain at rest, and daily flare-ups that required rest.  He used a cane to remove pressure from his ankle.  The Veteran had left ankle plantar flexion to 10 degrees with painful motion beginning at 5 degrees.  He had plantar dorsiflexion of the left ankle to 5 degrees with painful motion beginning at 5 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post test plantar flexion ended at 5 degrees and dorsiflexion ended at 10 degrees.  Muscle strength testing indicated active movement against some resistance.  There was no laxity or ankylosis of the left ankle.  The VA examiner stated that the Veteran's left ankle disability did not impact his ability to work.

The Veteran's treatment records are consistent with the findings of the VA examiners.

The evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected left ankle disability.  The Veteran is currently assigned the highest rating available under Diagnostic Code 5271.  A disability rating in excess of 20 percent is afforded under Diagnostic Code 5270 for ankylosis of the ankle.  The evidence does not demonstrated that the Veteran's left ankle is ankylosed.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5270.

Additionally, since 20 percent is the highest rating available for limitation of motion of the ankle under Diagnostic Code 5271, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  See DeLuca, 8 Vet. App. at 202.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran, to include his testimony before the Board, his correspondence to VA and his statements to various medical providers.

The lay testimony submitted concerning the severity of the Veteran's left ankle disability, while competent, is not substantiated by the objective findings, and, thus, is probatively outweighed by the objective findings to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377. 

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted for the degenerative disc disease of the lumbar spine and the bilateral hearing loss disability.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected left ankle disability.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's left ankle disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim.  Thus, there is no reasonable doubt to resolve in his favor and his claim of entitlement to a disability rating in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than June 14, 2010, for the grant of service connection for chronic left ankle strain status post injury/laceration.  In essence, he contends that he is entitled to an effective date in January 2008, when he asked his representative at the time to file his claim with VA.  See Board Hearing Tr. at page 8.  The Veteran testified that he called the VA to inquire about the status of his claim and was told that there was no record of the claim.  The Veteran, by his own admission, was put on notice by the VA that there was no record of his claim.  The Veteran first filed his claim in writing with the VA in June 14, 2010.  There are no earlier dated statements reflecting an intent by the Veteran or his representative to file a service connection claim for the Veteran's left ankle disability.  The conversations that the Veteran had with his former representative do not provide a basis for an earlier effective date.  There is no basis in the record to award the Veteran an effective date prior to June 14, 2010, for the grant of service connection for chronic left ankle strain status post injury/laceration.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    



ORDER

An evaluation in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration is denied.

An effective date prior to June 14, 2010, for the grant of service connection for chronic left ankle strain status post injury/laceration is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


